        Case 2:21-cv-00106-KS-MTP Document 4 Filed 08/26/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION


HAROLD SHEPARD                                                                      PLAINTIFF



VS.                                          CIVIL ACTION NO. 2:21-CV-106-KS-MTP


U.S. POSTAL INSPECTION SERVICE,
U.S. MARSHAL SERVICE AND TASK FORCE,
U.S. DEPARTMENT OF VET AFFAIRS, and
LOCAL RESIDENCE OF PRENTISS, MS                                                  DEFENDANTS




                                               ORDER

        THIS CAUSE CAME ON TO BE HEARD on Report and Recommendation [3] of

United States Magistrate Judge Michael T. Parker entered on August 6, 2021, after referral of

hearing by this Court, no objections having been filed as to the Report and Recommendation,

and the Court having fully reviewed same, as well as the record in this matter, and being duly

advised in the premises, finds that said Report and Recommendation should be adopted as the

opinion of this Court.

        IT IS THEREFORE ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court and the Motion for Leave to Proceed in forma

pauperis [2] is DENIED. Further it is Ordered that the Plaintiff is given thirty (30) days from the

date of this Order to pay all costs associated with the filing of this lawsuit and should Plaintiff

fail to timely pay all of the costs associated with the filing of this lawsuit, this matter shall be
        Case 2:21-cv-00106-KS-MTP Document 4 Filed 08/26/21 Page 2 of 2




dismissed without prejudice and without further notice.

       SO ORDERED this the __26th___ day of August, 2021.



                                ___s/Keith Starrett_________________
                                 UNITED STATES DISTRICT JUDGE
